DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending in this office action and presented for examination. Claims 1-4, 6-7, 9, 12-14, 16-17, 19, and 21-22 are newly amended by the response received January 27, 2021.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10, 12-13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the control signals for the auxiliary execution circuitry interface comprising a value indicative of a portion of the instruction” in lines 3-5. However, there is insufficient antecedent basis for the limitation in the claims. Note that while control signals for the auxiliary execution circuitry interface were previously recited, control signals for 

Claim 4 recites the limitation “the control signals for the auxiliary execution circuitry interface comprising a value indicative of a portion of the instruction” in lines 3-4. However, there is insufficient antecedent basis for the limitation in the claims. Note that while control signals for the auxiliary execution circuitry interface were previously recited, control signals for the auxiliary execution circuitry interface that in particular comprise a value indicative of a portion of the instruction were not previously recited. 

Claim 10 recites the limitation “[t]he apparatus as claimed in claim 8, wherein the apparatus is part of a system-on-chip and the apparatus is responsive to a signal indicative that the coprocessor outside the apparatus is currently busy performing data processing caused by further control signals provided by a further processor which is part of the system-on-chip to cause the configuration condition to have the first state” in claim 10, lines 1-5. However, it is indefinite as to whether the metes and bounds of the claim require a [first] processor, in view of the recitation of a “further” processor. (Note that claim 1 does not recite a processor.)

Claim 12 recites the limitation “the invariant instruction profile comprises one or more of” in lines 1-2. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite 

Claim 13 recites the limitation “the invariant instruction profile comprises one or more of” in lines 1-2. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).

Claim 21 recites the limitation “control signals for a coprocessor interface are generated in dependence on the configuration condition begin in a second state” in lines 13-14. However, it is indefinite as to what is being conveyed by this limitation, at least in part due to the recited “begin” language in the context of the remainder of the limitation. It is further indefinite as to whether “begin” should be interpreted as “beginning” or “being”. For the purposes of this office action, Examiner is interpreting “begin” as if it read “being”.

Claim 22 recites the limitation “in dependence on the configuration condition begin in a first state” in line 22. However, it is indefinite as to what is being conveyed by this limitation, at least in part due to the recited “begin” language in the context of the remainder of the limitation. It is further indefinite as to whether “begin” should be interpreted as “beginning” or “being”. For the purposes of this office action, Examiner is interpreting “begin” as if it read “being”. 
Claim 23 is rejected for failing to alleviate the rejection of claim 22 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonomura et al. (Tonomura) (US 5119499) in view of Fleck et al. (Fleck) (US 6434689 B2) in view of Mejdrich et al. (Mejdrich) (US 20130185542 A1).
Consider claim 1, Tonomura discloses an apparatus comprising: fetch circuitry to retrieve a sequence of instructions (col. 4, lines 19-20, instruction fetch unit 101); execution circuitry to perform first data processing operations (Figure 1, instruction executing unit 105); and decoding circuitry to receive instructions of the sequence of instructions from the fetch circuitry (col. 4, lines 21-22, instruction decoder 102) and to receive a configuration condition separate from the instructions (col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, the aforementioned specific code located in instructions that are distinct from the previously recited instructions, or distinct from the previously recited sequence of instructions), and to generate control signals in dependence on the instructions (col. 4, lines 21-22, instruction decoder 102) wherein the decoding circuitry is responsive to instructions in a first subset of an instruction encoding space to generate control signals to control the execution circuitry to perform the first data processing operations (col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the 
	To any extent to which Tonomura does not necessarily entail a coprocessor interface to provide a connection to the disclosed coprocessor, Fleck explicitly discloses a coprocessor interface to provide a connection to the coprocessor (col. 5, lines 15-17, the coprocessor interface includes all necessary buffers and logic to feed necessary signals from or to the coprocessors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fleck with the invention of Tonomura, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

	On the other hand, Mejdrich discloses an auxiliary execution circuitry interface for which control signals are generated when auxiliary execution circuitry is to execute instructions (Figure 4, arrow between instruction buffer 108 and Aux Dep/Issue 180, or Figure 5, External AXU Interface Controller 242, or external AXU interface 206, or external AXU Interface Controller 244).
	Mejdrich’s teaching facilitates development of application-specific programmable chips and electronic devices incorporating same (Mejdrich, [0009], lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mejdrich with the combination of Tonomura and Fleck in order to facilitate development of application-specific programmable chips and electronic devices incorporating same. Alternatively, note that this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Mejdrich’s teaching of an auxiliary execution circuitry interface (and an auxiliary execution circuitry), when applied to the combination of Tonomura and Fleck which entails generating the control signals for a particular execution unit in dependence on the configuration condition being in a first state, results in the overall claimed limitation of generating the control signals for the auxiliary execution circuitry interface in dependence on the configuration condition being in a first state. In other words, the combination of Tonomura and Fleck, which entails using bits in an instruction to determine a destination for 

Consider claim 2, the overall combination entails register circuitry to hold data values in a set of registers, wherein the execution circuitry is arranged to perform the first data processing operations with respect to the data values in the set of registers (Tonomura, col. 5, lines 54-55, register data stored in the host processor; Mejdrich, [0060], lines 1-2, XU 164 is implemented as a fixed point execution unit, including a set of general purpose registers (GPR's) 182); and auxiliary execution circuitry (Mejdrich, Figure 4, AXU 166, or Figure 5, AXU 246), wherein the decoding circuitry is responsive to the instructions in the second subset of the instruction encoding space when the configuration condition has the first state to generate the control signals for the auxiliary execution circuitry interface to control the auxiliary execution circuitry via the auxiliary execution circuitry interface to perform second data processing operations with respect to the data values in the set of registers (Tonomura, col. 5, lines 52-56, when the instruction which is not implemented is to be executed by the external co-processor after the instruction which is implemented has been executed, the register data stored in the host processor should be transferred to a register in the external co-processor; Mejdrich, Figure 4, AXU 166, or Figure 5, AXU 246). Alternatively, or additionally, Fleck discloses of an execution unit that is not the main execution unit using a register file of a main processor (Fleck, col. 2, lines 10-11), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Consider claim 3, the overall combination entails the decoding circuitry is responsive to an instruction of the second subset of the instruction encoding space, when the configuration condition has the first state, to generate the control signals for the auxiliary execution circuitry interface comprising a value indicative of a portion of the instruction (Tonomura, col. 4, lines 28-43, a control unit which comprises the instruction decoder 102, a micro ROM 103 and a micro decoder 104, reassembles the instruction into a command data format in order to make the co-processors 151 to 157 execute the instruction, and sends a signal indicating the transfer to the co-processor to the control line 110 so that the command data is transferred not to the main memory 160 but to the co-processors 151 to 157, and sends the command data through the data bus 140. Specifically, in the actual execution by the co-processor, the code 210 which is no longer necessary at this point is deleted and the command data is efficiently compressed and rearranged to a form which the co-processor can decode. The number of the co-processor which is the destination of the transfer of the command data is sent over the co-processor id line 120; Mejdrich, Figure 4, AXU 166, or Figure 5, AXU 246).

Consider claim 4, the overall combination entails the decoding circuitry is responsive to an instruction of the second subset of the instruction encoding space to generate the control signals for the auxiliary execution circuitry interface comprising a value indicative of a portion of the instruction (Tonomura, col. 4, lines 28-43, a control unit which comprises the instruction 

Consider claim 5, the overall combination entails register circuitry to hold data values in a set of registers, wherein the execution circuitry is arranged to perform the first data processing operations with respect to the data values in the set of registers (Tonomura, col. 5, lines 54-55, register data stored in the host processor; Mejdrich, [0060], lines 1-2, XU 164 is implemented as a fixed point execution unit, including a set of general purpose registers (GPR's) 182); wherein the configuration condition has the first state or the second state in dependence on at least one data value held in a register of the set of registers (Tonomura, col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, instructions that have the aforementioned specific code are executed by a particular execution unit that is not 

Consider claim 6, the overall combination entails a configuration value storage, wherein the configuration condition has the first state or the second state in dependence on a configuration value held in the configuration value storage (Tonomura, Figure 1, main memory 160; in other words, a configuration condition is dependent on bits at the bit positions 9-11 of an instruction stored in main memory 160).

Consider claim 7, the overall combination entails the configuration value held in the configuration value storage is software-programmable (Tonomura, Figure 1, main memory 160; examiner notes that main memory is software-programmable). 

Consider claim 8, the overall combination entails the configuration condition has the first state or the second state in dependence on an input signal to the apparatus (Tonomura, Figure 1, main memory 160; in other words, a configuration condition is dependent on bits at the bit positions 9-11 of an instruction stored in main memory 160, and the instruction is stored in main memory based on an input signal to the apparatus, such as a keyboard or an external disc).

Consider claim 11, the overall combination entails the second subset of the instruction encoding space is sub-divided into a plurality of sub-sections at least when the configuration condition has the first state, wherein for each sub-section there is an invariant instruction profile 

Consider claim 12, the overall combination entails the invariant instruction profile comprises one or more of: a type associated with at least one input register; a type associated with at least one output register; a number of input registers; a number of input flags; a number of result registers; and a number of output flags (Tonomura, col. 1, lines 58-61, the bit positions 6-8 are type identification code of the co-processor instruction. The bit positions 0-5 are a field which is defined depending on the type of instruction; Tonomura, col. 5, lines 52-56, when the instruction which is not implemented is to be executed by the external co-processor after the instruction which is implemented has been executed, the register data stored in the host processor should be transferred to a register in the external co-processor).

Consider claim 13, the overall combination entails the invariant instruction profile comprises one or more of: a position in an instruction of at least one input register specifier; a position in the instruction of at least one input flags indicator; a position in the instruction of at least one result register specifier; and a position in the instruction of at least one output flags indicator (Tonomura, col. 1, lines 58-61, the bit positions 6-8 are type identification code of the co-processor instruction. The bit positions 0-5 are a field which is defined depending on the type of instruction; Tonomura, col. 5, lines 52-56, when the instruction which is not implemented is to be executed by the external co-processor after the instruction which is implemented has been 

Consider claim 14, the overall combination discloses the coprocessor interface provides connections to a plurality of coprocessors outside the apparatus (Tomomura, Figure 1, showing multiple coprocessors; Fleck, Figure 1, which shows multiple coprocessors connected to coprocessor interface 7), and wherein the decoding circuitry is responsive to the instructions in the second subset of the instruction encoding space to generate the control signals for the coprocessor interface: to control a first coprocessor of the plurality of coprocessors when the configuration condition has the second state; and to control a second coprocessor of the plurality of coprocessors when the configuration condition has a third state (Tomomura, col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, instructions that have the aforementioned specific code are executed by a particular execution unit that is not instruction executing unit 105, depending on the bits at bit positions 9-11).

Consider claim 15, the overall combination discloses the auxiliary execution circuitry interface is a coprocessor interface (Mejdrich, [0061], lines 3-8, AXU 166 may include any number of execution blocks, and may implement practically any type of execution unit, e.g., a floating point unit, or one or more specialized execution units such as encryption/decryption 

Consider claim 21, Tonomura discloses a method of data processing comprising: retrieving a sequence of instructions (col. 4, lines 19-20, instruction fetch unit 101); receiving instructions of the sequence of instructions (col. 4, lines 19-20, instruction fetch unit 101); receiving a configuration condition separate from the instructions (col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, the aforementioned specific code located in instructions that are distinct from the previously recited instructions, or distinct from the previously recited sequence of instructions)
and generating control signals in dependence on the instructions (col. 4, lines 21-22, instruction decoder 102), wherein in response to instructions in a first subset of an instruction encoding space control signals to control execution circuitry to perform data processing operations are generated (col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; in other words, instructions that do not have the aforementioned specific codes are executed by instruction executing unit 105), and wherein in response to instructions in a second subset of the instruction encoding space: control signals for a particular execution unit are generated in dependence on the configuration condition being in a first state; and control signals for a coprocessor are generated in dependence on the configuration condition begin in a second state (col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates 
To any extent to which Tonomura does not necessarily entail a coprocessor interface to provide a connection to the disclosed coprocessor, Fleck explicitly discloses a coprocessor interface to provide a connection to the coprocessor (col. 5, lines 15-17, the coprocessor interface includes all necessary buffers and logic to feed necessary signals from or to the coprocessors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fleck with the invention of Tonomura, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose an auxiliary execution circuitry interface controlled by the generated control signals when the configuration condition has a first state. 
	On the other hand, Mejdrich discloses an auxiliary execution circuitry interface controlled by generated control signals when the auxiliary execution circuitry is to execute instructions (Figure 4, arrow between instruction buffer 108 and Aux Dep/Issue 180, or Figure 5, 
	Mejdrich’s teaching facilitates development of application-specific programmable chips and electronic devices incorporating same (Mejdrich, [0009], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mejdrich with the combination of Tonomura and Fleck in order to facilitate development of application-specific programmable chips and electronic devices incorporating same. Alternatively, note that this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Mejdrich’s teaching of an auxiliary execution circuitry interface (and an auxiliary execution circuitry), when applied to the combination of Tonomura and Fleck which entails control signals for a particular execution unit being generated in dependence on the configuration condition being in a first state, results in the overall claimed limitation of control signals for the auxiliary execution circuitry interface being generated in dependence on the configuration condition being in a first state. In other words, the combination of Tonomura and Fleck, which entails using bits in an instruction to determine a destination for an instruction that is not executed by instruction executing unit 105, when modified by the teaching of Mejdrich to include an auxiliary execution circuitry interface (and an auxiliary execution circuitry), results in the overall claimed limitation of a configuration condition that determines whether generated control signals control the auxiliary execution circuitry interface or a coprocessor interface.

Consider claim 22, Tonomura discloses a processing device comprising: fetch circuitry to retrieve a sequence of instructions (col. 4, lines 19-20, instruction fetch unit 101); register circuitry to hold data values in a set of registers (col. 5, lines 54-55, register data stored in the host processor); execution circuitry to perform first data processing operations with respect to the data values in the set of registers (Figure 1, instruction executing unit 105); and decoding circuitry to receive instructions of the sequence of instructions from the fetch circuitry (col. 4, lines 21-22, instruction decoder 102) and to receive a configuration condition separate from the instructions (col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, the aforementioned specific code located in instructions that are distinct from the previously recited instructions, or distinct from the previously recited sequence of instructions), and to generate control signals in dependence on the instructions (col. 4, lines 21-22, instruction decoder 102), wherein the decoding circuitry is responsive to instructions in a first subset of an instruction encoding space to generate control signals to control the execution circuitry to perform the first data processing operations (col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; in other words, instructions that do not have the aforementioned specific codes are executed by instruction executing unit 105), wherein the decoding circuitry is responsive to instructions in a second subset of the instruction encoding space to generate control signals for a particular execution unit to perform second data processing operations in dependence on the configuration condition begin in a first state; and control signals for a coprocessor outside the processing device in dependence on the 
To any extent to which Tonomura does not necessarily entail a coprocessor interface to provide a connection to the disclosed coprocessor, Fleck explicitly discloses a coprocessor interface to provide a connection to the coprocessor (col. 5, lines 15-17, the coprocessor interface includes all necessary buffers and logic to feed necessary signals from or to the coprocessors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fleck with the invention of Tonomura, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
Fleck also discloses of an execution unit that is not the main execution unit performing data processing operations with respect to data values in a set of registers of a main processor (Fleck, col. 2, lines 10-11), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the register file of the host processor of Tonomura to be used by the particular execution unit that is not the main execution unit, as additionally taught by Fleck, for fast execution of instructions (Fleck, col. 2, lines 10-11). 

	On the other hand, Mejdrich discloses an auxiliary execution circuitry interface for which control signals are generated when auxiliary execution circuitry is to execute instructions (Figure 4, arrow between instruction buffer 108 and Aux Dep/Issue 180, or Figure 5, External AXU Interface Controller 242, or external AXU interface 206, or external AXU Interface Controller 244). Mejdrich also discloses a non-transitory computer-readable medium configured to store computer-readable code for fabrication of a processing device ([0035]).
	Mejdrich’s teaching facilitates development of application-specific programmable chips and electronic devices incorporating same (Mejdrich, [0009], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mejdrich with the combination of Tonomura and Fleck in order to facilitate development of application-specific programmable chips and electronic devices incorporating same. Alternatively, note that this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Mejdrich’s teaching of an auxiliary execution circuitry interface (and an auxiliary execution circuitry), when applied to the combination of Tonomura and Fleck which entails generating the control signals for a particular execution unit 

Consider claim 23, the overall combination entails the decoding circuitry is arranged to be configured in dependence on the configuration condition during a synthesis process for the fabrication of the processing device (Mejdrich, [0035]; Tonomura, col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, instructions that have the aforementioned specific code are executed by a particular execution .

Claim 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomomura, Fleck, and Mejdrich as applied to claim 1 above, and further in view of Deveruex (US 6883085).
Consider claim 16, the combination thus far entails the coprocessor interface provides connections to a plurality of coprocessors outside the apparatus, wherein the second subset of the instruction encoding space is sub-divided into a plurality of sub-regions, wherein the decoding circuitry is responsive to the instructions in the second subset of the instruction encoding space when the configuration condition has the second state to generate the control signals for the coprocessor interface to control a selected coprocessor of the plurality of coprocessors, and wherein selection of the selected coprocessor is dependent on a sub-region of the plurality of sub-regions (Tomomura, col. 1, lines 50-55, specific codes 1111 in bit positions 12-15 indicate that the instruction relates to the co-processor. When the host processor decodes the instruction, it can identify the instruction to be executed by the external co-processor by the specific code; col. 1, lines 55-58, three bits at the bit positions 9-11 defines the co-processor identification code. They can designate up to eight co-processor numbers to identify co-processors of the same type or different types; in other words, instructions that have the aforementioned specific code are executed by a particular execution unit that is not instruction executing unit 105, depending on the bits at bit positions 9-11).

	On the other hand, Deveruex discloses selection of a coprocessor is dependent on a sub-region-to-coprocessor mapping stored in the apparatus (col. 3, lines 18-30, it will be appreciated that the mapping may be stored at any appropriate location within the data processing apparatus, for reference by the coprocessor determination logic. However, in preferred embodiments, the coprocessor determination logic comprises a storage for maintaining the mapping identifying for each virtual coprocessor number the coprocessor that is responsible for executing coprocessor instructions having that virtual coprocessor number associated therewith, the coprocessor determination logic being responsive to the processor core to amend the mapping. In preferred embodiments, the mapping is actually provided within a number of registers within the coprocessor determination logic).
	Deveruex’s teaching alleviates the problem of allocating coprocessor numbers to coprocessors (Deveruex, col. 2, lines 4-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Deveruex with the combination of Tomomura, Fleck, and Mejdrich in order to alleviate the problem of allocating coprocessor numbers to coprocessors. 

Consider claim 17, the overall combination entails the sub-region-to-coprocessor mapping is stored in a configuration register of a configuration store (Deveruex, col. 3, lines 18-30, it will be appreciated that the mapping may be stored at any appropriate location within the data processing apparatus, for reference by the coprocessor determination logic. However, in 

Consider claim 20, the overall combination discloses entails the sub-region-to-coprocessor mapping is process-dependent and/or thread-dependent (Deveruex, col. 4, lines 1-10, in the following text, the term "task" will be used to refer to any application, application thread, task, routine, etc requiring access to a predetermined set of coprocessors. In preferred embodiments, the processor core is arranged to execute data processing instructions from multiple tasks, the coprocessors required varying between tasks, and the processor core being arranged following a task switch to cause the mapping to be amended so that the virtual coprocessor numbers are assigned to the coprocessors required by the currently executing task).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomomura, Fleck, Mejdrich and Deveruex as applied to claim 17 above, and further in view of Barnes et al. (Barnes) (US 6202145).
Consider claim 18, the combination thus far does not entail access to the configuration register of the configuration store is restricted to software executing at least at a defined minimum privilege level.
On the other hand, Barnes discloses of privilege level protection (col. 1, lines 43-50).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomomura, Fleck, Mejdrich and Deveruex as applied to claim 17 above, and further in view of Bridges et al. (Bridges) (US 20050108497).
Consider claim 19, the combination thus far discloses a mapping storage, wherein the sub-region-to-coprocessor mapping is stored in the mapping storage (Deveruex, col. 3, lines 18-30, it will be appreciated that the mapping may be stored at any appropriate location within the data processing apparatus, for reference by the coprocessor determination logic. However, in preferred embodiments, the coprocessor determination logic comprises a storage for maintaining the mapping identifying for each virtual coprocessor number the coprocessor that is responsible for executing coprocessor instructions having that virtual coprocessor number associated therewith, the coprocessor determination logic being responsive to the processor core to amend the mapping. In preferred embodiments, the mapping is actually provided within a number of registers within the coprocessor determination logic), but does not disclose the mapping storage has a capacity to store less than a full set of sub-region-to-coprocessor mappings, and the apparatus is responsive to absence of a currently required sub-region-to-coprocessor mapping in 
On the other hand, Bridges discloses of a mapping storage having a capacity to store less than a full set of mappings, and an apparatus is responsive to absence of a mapping in the mapping storage: to cause the currently required mapping to be retrieved from memory to the mapping storage; and/or to raise an exception ([0005], lines 9-13, the translational look-aside buffer ( TLB) is a hardware table with a fixed capacity and if the CPU uses more pages of memory than the number of TLB mapping cache entries, the TLB will have to be updated from an external memory).
The teaching of Bridges precludes the need for increasing the total number of memory locations in the mapping table (Bridges, [0006], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bridges with the combination of Tomomura, Fleck, Mejdrich and Deveruex in order to preclude the need for increasing the total number of memory locations in the mapping table. Alternatively, this modification merely entails a combination of prior art elements (the caching of mappings by Bridges, and the specific sub-region-to-coprocessor mappings of the combination of Tomomura, Fleck, Mejdrich and Deveruex) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. As noted above, Bridges’s teaching of caching mappings, when applied to the combination of Tomomura, Fleck, Mejdrich and Deveruex that entails sub-region-to-coprocessor mappings, results in the overall claimed limitations.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant on page 16 argues: “The specification is amended to address the objections listed in section 3 of the office action (OA). The amendments include: …Withdrawal of the specification objections is requested.”
In view of the aforementioned amendments to the specification, the previously presented objections to the specification are withdrawn. Examiner thanks Applicant for the explanation of the amendments.

Applicant on page 16 argues: “In response to the objection to the drawings, the specification and Figure 5C are amended as follows: … Withdrawal of the drawing objections is requested.”
In view of the aforementioned amendments to the drawings and specification, the previously presented objections to the drawings are withdrawn. Examiner thanks Applicant for the explanation of the amendments.

Applicant on page 16 argues: ‘Claims 6 and 7 are objected to in sections 6 and 7 of the OA. Claim 6 is amended to refer to "a configuration value." Withdrawal of the claim objections is requested.’
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn.

Applicant on page 17 argues: ‘Turning to the indefiniteness rejection and point 10 of the OA, claim 1 is amended to recite that the deciding circuitry is to "generate the control signals to control the execution circuitry to perform the first data processing operations" to overcome the antecedent basis objection.’
	In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn. 

Applicant on page 17 argues: ‘In response to point 11 of the OA, claim 1 recites that the deciding circuitry is to "generate the control signals to control the execution circuitry to perform the first data processing operations" to overcome the antecedent basis objection.’
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn. 

Applicant on page 17 argues: “In response to points 12 to 15, claim 1 recites: … Example support can be found in Figure 8. Corresponding amendments are made to claims 21 and 22 in response to the objections in points 30-36 of the OA.”


Applicant on page 17 argues: ‘For point 16, claim 2 now recites that the decoding circuitry is "to generate to control signals for the auxiliary execution circuitry interface to control the auxiliary execution circuitry." Example support can be found on page 25, line 29 - page 26, line 8.’
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 18 argues: ‘In response to points 17-18, claims 3 and 4 now refer to "the control signals for the auxiliary execution circuitry interface" to overcome the objection regarding antecedent basis.’
However, the aforementioned amendments do not appear to overcome the antecedent basis issues. Examiner recommends reciting generating the control signals for the auxiliary execution circuitry interface such that the control signals for the auxiliary execution circuitry interface comprise a value indicative of a portion of the instruction (or a variant thereof); doing so would remove the “comprising a value indicative of a portion of the instruction” from the antecedent basis analysis. 

Applicant on page 18 argues: ‘For point 19, claim 7 now recites "the configuration value storage" which overcomes the antecedent basis objection.’


Applicant on page 18 argues: “In response to points 20 and 21 of the OA, claim 9 is amended to recite that … These amendments clarify that the language relates to being able to detect at least one of the signals and exclude the interpretation set out by the OA of the apparatus being responsive to a single signal that indicates that the coprocessor is both busy and not fully powered. This amendment includes a minor amendment to overcome the objection regarding antecedent basis as set out in point 21.”
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn.

Applicant on page 18 argues: ‘In response to point 22, the term "further" processor in claim 10 is used for consistency with the term "further control signals." It is clear to the person of ordinary skill in the art, based on the claims as a whole, that the term "further processor" refers to a processing element that is different from the element recited in claim 1.’
However, the rejection is maintained, as claim 1 does not recite a processor, just an apparatus. 
 
Applicant on page 18 argues: ‘Regarding points 23 and 24 of the OA, claims 12 and 13 use the language "wherein the invariant instruction profile comprises one or more of' which is clear and definite. 


Applicant on page 18 argues: ‘Also, claim 13 is amended to read "a position in the an instruction of at least one input register specifier" to overcome the objection regarding antecedent basis.’
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 18 argues: ‘In response to points 26 and 27, amended claims 14 and 16 clarify that the control signals are "the control signals for the coprocessor interface." 
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn.

Applicant on page 18 argues: ‘In response to points 28 and 29, amended claims 17 and 19 recite "the sub-region-to-coprocessor mapping stored is stored" to correct a grammatical inconsistency.’
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn.

Applicant on page 19 argues: ‘Amended claim 1 recites that the configuration condition must be received "separate from the instructions." In contrast, the combination of Tonomura, 
Examiner generally notes that while claim 1 recites “receive a configuration condition separate from the instructions”, this limitation does not preclude a configuration condition from being in an instruction that is separate from “the instructions”, wherein the configuration condition is used to determine a destination for that instruction (rather than an instruction in “the instructions”). Examiner notes that later recited limitations such as “instructions in a first subset of an instruction encoding space” and “instructions in a second subset of an instruction encoding space” are not recited as being part of “the instructions”. Examiner further notes that later recited control signals such as “control signals for the auxiliary execution circuitry interface” and “control signals for the coprocessor interface” are not recited as being part of the control signals that are generated in dependence on “the instructions”. As such, Examiner submits that the aforementioned prior art combination continues to teach the amended claim.

Applicant across pages 19-20 argues: ‘Furthermore, the combination of Tonomura, Fleck, and Mejdrich teaches away from the claimed subject matter by specifically requiring that it is the instruction itself that provides the destination for an instruction. Again, as quoted above from page 16 of the OA "the combination of Tonomura and Fleck, which entails using bits in an instruction to determine a destination for an instruction that is not executed by instruction executing unit 105." Receiving a configuration condition separate from the instructions provides the technical advantage that bits within the instruction itself are not required to determine the 
However, Examiner submits that the amended claims do not preclude an instruction from providing the destination for the instruction. As noted above, while the amended claim recites that a configuration condition is separate from the instructions, this limitation does not preclude a configuration condition from being in an instruction that is separate from “the instructions”, wherein the configuration condition is used to determine a destination for that instruction (rather than an instruction in “the instructions”). Examiner notes that later recited limitations such as “instructions in a first subset of an instruction encoding space” and “instructions in a second subset of an instruction encoding space” are not recited as being part of “the instructions”. Examiner further notes that later recited control signals such as “control signals for the auxiliary execution circuitry interface” and “control signals for the coprocessor interface” are not recited as being part of the control signals that are generated in dependence on “the instructions”. As such, Examiner submits that the aforementioned prior art combination continues to teach the amended claim.

Applicant on page 20 argues: “Corresponding arguments apply to independent claims 21 and 22. The rejection based on the combination of Tonomura, Fleck, and Mejdrich should be withdrawn.”
Examiner’s response to arguments above are likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEITH E VICARY/            Primary Examiner, Art Unit 2182